Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/CN2017/070629, filed on 01/09/2017.  
Claims 7-13, 15-22 and 23-28 are currently pending in this patent application.
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 04/06/2021), Applicants filed a response, and an amendment on 06/29/2021, canceling claims 4-6, and 14, and adding new claims 23-28 is acknowledged. The Examiner is also acknowledging the filing of a new IDS on 08/02/2021.
The Examiner is also acknowledging the filing of English translation of Foreign priority documents of CHINA 20160800601.X and CHINA 201610800567.6 on 09/16/2021.
Claims 7-13 and 15-22 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Applicants' arguments filed on 06/29/2021, have been fully considered and are deemed persuasive to overcome all of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 23-28 are present for examination.



New-Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/02/2021 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner. The signed copies of 1449 is enclosed herewith.

Withdrawn-Specification Objections
The previous objection of the Specification for reciting an embedded hyperlink and/or other form of browser-executable code, is withdrawn in view of Applicant’s amendment to the Specification and persuasive arguments. See MPEP §  608.01.
	
Withdrawn-Specification Objections (Sequence Noncompliance)
The previous objection of the Specification for complying with the sequence rules by inserting the sequence identification numbers of all sequences recited within the claims and/or specification, is withdrawn in view of Applicant’s amendment to the Specification and persuasive arguments.   See particularly 37 CFR 1.821(d).

Withdrawn-Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The previous rejection of Claims 3-6 and 14 under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards 
 
The previous rejection of Claims 3-6 and 14 under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

The previous rejection of Claims 3-6,  and 14 under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

The previous rejection of Claims 3-6 and 14 under 35 U.S.C. §112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

The previous rejection of Claims 3-6 and 14 under 35 U.S.C. §112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards 

The previous rejection of Claims 3-6 and 14 under 35 U.S.C. §112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

Withdrawn-Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

A.	Written Description
The previous rejection of Claims 3-4, 6 and 14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the Written Description requirement, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

Withdrawn-Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
04/30/2015, Japanese language, which is also published as US 2016/0222394 A1, which will be used to identify claim limitations) in view of common knowledge of a skill artisan, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

The Examiner is also citing a relevant Chinese patent CN106367432A, publication 02/01/2017, which is not a prior art because Applicants filed English translation of Foreign priority documents of CHINA 20160800601.X and CHINA 201610800567.6 on 09/16/2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Charles Ho, applicants’ representative on 09/08/2021. 

Amend the claim(s) as shown below:
23. (Currently amended) A method for modifying Corynebacterium bacteria, comprising knocking out NCgl1751 gene on the chromosome of Corynebacterium bacteria, wherein the the nucleotide sequence of SEQ ID NO: 2, wherein the method of claims 23, further comprising knocking out NCgl0097 gene on the chromosome of Corynebacterium bacteria, wherein the NCgl0097 gene has a sequence comprising the nucleotide sequence of SEQ ID NO: 4.  .  
24. (Currently amended)  The method of claim 23, wherein the NCgl1751 gene encodes a protein having a sequence comprising the amino acid sequence of SEQ ID NO: 1.  
26. (Currently amended) The method of claim 23, wherein NCgl0097 gene encodes a protein having a sequence comprising the amino acid sequence of SEQ ID NO: 3.  
27. (Currently amended) The method of claim 23, wherein the method further comprises replacing one or more promoters of one or more genes on the chromosome of Corynebacterium bacteria with a promoter comprising [[a]] the polynucleotide sequence shown in SEQ ID NO: 5, and the one or more genes are selected from the group consisting of aspartate kinase gene (lysC), diaminopimelate decarboxylase gene (lysA), D-2-hydroxyisocaproate dehydrogenase gene (ddh), and phosphogluconate dehydrogenase gene (gnd).  
Cancel claims 7-13, 15-22, 25 and 28.
Allowable Subject Matter
	Claims 23-24, 26 and 27 are allowed.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:  The applicant has claimed a method for modifying Corynebacterium bacteria, comprising knocking out NCg11751 gene on the chromosome of Corynebacterium bacteria, wherein the NCg11751 gene has a sequence comprising the nucleotide sequence of SEQ ID NO: 2, wherein the method of claims 23, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner

US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656